659 S.E.2d 3 (2008)
STATE
v.
Kenneth BARNARD.
No. 347A07.
Supreme Court of North Carolina.
February 13, 2008.
Daniel Johnson, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.
Isaac T. Avery, III, Raleigh, for NC Asso. of Police Attorneys.
Kimberly N. Overton, for NC Conference of DA.
The following order has been entered on the motion filed on the 12th day of February 2008 by Defendant to Deem Brief Timely Filed:

*4 "Motion Allowed by order of the Court in conference this the 13th day of February 2008."